Title: To Thomas Jefferson from Albert Gallatin, 9 September 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            New York Septer. 9th 1806
                        
                        I was yesterday favored with your letters of August 31st & 2d Septer. By recurring to the act of last
                            session for laying out & making the road from Cumberland, I find the following clause “And the President is hereby authorised to draw, from time to time, on the treasury for such parts or at any one time
                            for the whole of said sum, as he shall judge the service requires.” The clause I had not attended to & considered
                            the appointment of the Commissioners sufficient authority to advance them five hundred dollars for the compensation of the
                            surveyor & company. Nor do I think that it can have been the intention of that provision that the President should
                            personally draw & disburse the money becoming in that way an agent accountable to the Treasury for the monies thus
                            received and expended. The fair construction, to make the clause reconciliable to common sense & to usage in cases
                            any way similar, must be that no money shall be drawn without the previous authorisation of the President. Why this was
                            inserted in this particular case I do not know, nor had I, as above mentioned, attended to it. As we find the law we must
                            however conform to it; and all that will be necessary is that you should authorise me to advance to the Commissioners in
                            addition to the 500 dollars already advanced (for that must also be covered by yr. authorisation), such sum as you may
                            think proper. The sketch of a form of authorisation is enclosed which may be altered so as to conform with your ideas &
                            should be transmitted to me with your signature. But in order to lose no time, I enclose a letter for Mr Moore predicated
                            on your presumed authorisation, & which if you approve you may send to him with your own answer.
                        I observe that in his letter to you he states the daily expense of the Surveyor & his company at
                            about nine dollars. The act says that “they (the Commissioners) are hereby authorised to employ one Surveyor, two chainmen
                            & one marker … who shall receive in full satisfaction for their wages, including all
                            expenses, the Surveyor three dollars per day, and each chainman and the marker one dollar per day while they shall be
                            employed in said business:” This would amount to no more than six dollars a day, and it would be well to remind Mr Moore
                            of it, as otherwise he may meet with difficulties in settling his account.
                        I will make the necessary alterations in the instructions to Mr Badollet respecting the Vincennes roads. I
                            think that the straight line from Vincennes to Chilicothe would pass between Dayton & Cincinnati. Roads are opened
                            or opening from both those places to the old indian boundary line west of the Great Miami, and I thought that in the
                            uncertainty of what would become the leading road & roads should be opened from Vincennes in both directions. That to Cincinnati
                            is certainly the most important at present & should be made the leading one; but the other branch will not cost
                            more than 2 or 3 hundred dollars.
                        The three refractory Tunisians called on me three days ago to know whether, as they were determined not to
                            return with the minister, Government would have any objection that they should call on the citizens for assistance in
                            order to supply their wants & to pay their passage to France. I answered that I was unaquainted with your
                            intentions & would write to you. This they declined saying that they could not wait for an answer. DeWitt Clinton called
                            on me yesterday on the subject, stated that some ill-intentioned persons were advising them, that if they called for a
                            subscription they would raise a large sum, but that it might produce an unfavorable effect against administration. I told
                            him that the question whether, under existing circumstances, Government should pay their passage must necessarily be
                            decided by you, and might, in reference to our relations with Tunis, be considered as delicate; and that all I could
                            venture to do was to authorise him to pay their expences for a fortnight longer until your answer was received. He had
                            just before written to Mr. Madison without mentioning with precision that circumstance, and advising him that the men were
                            no longer supported at the expense of Government. As I will not be here, the answer should be directed to him; and as, by
                            what I have said they continue to be supported at public expense, it will be desirable that the answer should reach Mr.
                            Clinton as early as possible.
                  With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                    